Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The amendment/preliminary amendment filed 11/18/2021 is acknowledged. Claims 1-18 and 20 have been canceled. New claims 21-33 are currently added.
2)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimer, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3)	Claim(s) 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 19 of U.S. Patent No. 10,984,827. 
	The rejection in previously Office action is repeated herein.
4)	Claims 21-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11/18/2021 have been fully considered but they are not persuasive.
First, Applicant states that “The Office has failed to present any rationale for why the claims of the present application are allegedly not patentably distinct from the claims of the '827 Patent. Rather, the Office only posits that claim 19 of the present application is unpatentable over claim 19 of the '827 Patent, without any explanation. As a result, the Office has deprived Applicant of the ability fully to respond to the Office's rejection”. Applicant is directed to paragraph 7 of previously Office action, the patent claims (US 10,984,827) include all of the limitations of the instant application claims, in another word, the claims in this instant application is broader than the patent claims.
Second, applicant states that “the Office has failed to account for or explain why the lack of the triple-stage actuator (TSA) limitation in the present application does not render the resulting claim patentably distinct from the claims of the '827 Patent. For example, claim 19 of the '827 Patent recites “wherein the first actuator, the second actuator and the fifth actuator constitute a triple stage actuator (TSA), and the third actuator, the fourth actuator and the fifth actuator constitute a triple stage actuator (TSA)”. This is a rejection of claim 19 in this instant application, not claim 19 of US patent 10,984,827. As indicated above, claim 19 in this instant the patent claims include all of the limitations of the instant application claim.
For that reasons, the examiner contends that the rejection are found proper and sustained.
6)	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
January 24, 2022